MEYER, Justice
(concurring).
I concur in the decision of the court under Part II and would hold that the State has jurisdiction to civilly commit appellants. I write separately because I do not agree with the majority’s analysis under Part I and would not base our decision on jurisdiction under 28 U.S.C. § 1360(a) (2006).
*149Public Law 280 expressly confers upon Minnesota “jurisdiction over civil causes of action between Indians or to which Indians are parties ... to the same extent that such State has jurisdiction over other civil causes of action,” and provides that “those civil laws of such State that are of general application to private persons or private property shall have the same force and effect within such Indian country as they have elsewhere within the State.” 28 U.S.C. § 1360(a). In Bryan v. Itasca County, the Supreme Court found that “the primary intent of [section 1360(a) ] was to grant jurisdiction over private civil litigation involving reservation Indians in state court.” 426 U.S. 373, 385, 96 S.Ct. 2102, 48 L.Ed.2d 710 (1976). The Court indicated that section 1360(a) “seems to have been primarily intended to redress the lack of adequate Indian forums for resolving private legal disputes between reservation Indians.” Bryan, 426 U.S. at 383, 96 S.Ct. 2102.
Unfortunately, the Court “has not had much to say about how to determine whether a law seeks to adjudicate private rights, and thus falls within the bounds of [section 1360(a)], or is a regulatory scheme.” Burgess v. Watters, 467 F.3d 676, 686 (7th Cir.2006). However, Bryan did hint in a footnote at which laws are subject to Public Law 280’s express grant of civil authority. Quoting a law review article, the Court stated that “ ‘Congress intended ‘civil laws’ to mean those laws which have to do with private rights and status’ ” Bryan, 426 U.S. at 384-85 n. 10, 96 S.Ct. 2102 (emphasis added) (quoting Daniel H. Israel and Thomas L. Smithson, Indian Taxation, Trial Sovereignty and Economic Development, 49 N.D. L.Rev. 267, 296 (1973) (internal quotation marks omitted)). Therefore, “ ‘civil laws ... of general application to private persons or private property’ would include the laws of contract, tort, marriage, divorce, insanity, descent, etc.” Bryan, 426 U.S. at 384-85 n. 10, 96 S.Ct. 2102 (citation omitted). The Court indicated that such laws are civil adjudicatory and are subject to Public Law 280’s express grant of jurisdiction. See id. (citation omitted).
Applying this analysis to Minnesota’s commitment of sexually dangerous persons leads me to conclude that sexually dangerous person (SDP) commitment proceedings cannot be considered private causes of action to which an Indian is a party under section 1360(a) of Public Law 280. While, as the majority states, the commitment statute does not operate to regulate or proscribe behavior, the commitment provisions in our statute certainly provide for adjudicated proceedings. They also appear to constitute “an implementation of the state’s sovereign responsibilities to protect its citizens from sexually dangerous persons and to treat and care for those persons.” In re Civil Commitment of Johnson, 782 N.W.2d 274, 279-80 (Minn.App.2010). As the court of appeals in this case reasoned, the State is “heavily involved in SDP commitment” and “involuntary civil commitment, which significantly deprives an individual of his or her liberty, is one of the most extreme forms of regulation conducted by the State.” Id. Unlike civil commitments generally, where any person may petition for commitment, SDP commitment proceedings may only be instituted by the county attorney. Minn. Stat. § 253B.185, subd. 1(b) (2010). Additionally, the rights of patients committed as sexually dangerous persons may be severely limited by the State. Minn.Stat. § 253B.185, subd. 7(b) (2010). Statutory rights that may be limited include personal privacy, private communications, retention and use of personal property, management of personal financial affairs, meeting with visitors, corresponding with others, and making telephone calls. Id. These rights are subject to greater limitation for a person committed as a SDP than for a person who is civilly committed.
*150Further, the Court in California v. Ca-bazon Band of Mission Indians determined that Bryan “interpreted [section 1360(a) ] to grant States jurisdiction over private civil litigation involving reservation Indians in state court.” California v. Cabazon Band of Mission Indians, 480 U.S. 202, 208, 107 S.Ct. 1083, 94 L.Ed.2d 244 (1987) (emphasis added). Relying on Ca-bazon’s reference to “private” litigation, the Iowa Supreme Court has rejected the characterization of state-initiated child support recovery proceedings as civil/adjudicatory under Public Law 280 because the applicable “provisions reveal pervasive state control.” State ex rel. Dep’t Human Servs. v. Whitebreast, 409 N.W.2d 460, 463 (Iowa 1987). The Iowa Supreme Court agreed with the district court’s statement that “[cjlearly it is the state which initiated this action and the state which will benefit by payments to the state treasury. It is hard to imagine this case as a ‘private civil cause of action involving Indians.’ ” Id. at 464 (alteration in original). Similarly, it is difficult to characterize these state-initiated actions, which are intended to benefit the public at large and not a private individual and which are conducted pursuant to Minnesota’s sovereign police powers, as private causes of action to which Indians are parties.
For these reasons, I do not join in Part I of the majority opinion.